           Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 1 of 7



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number: 13644

3    CHRISTOPHER MAGNANI (Maryland)
     MICHAEL LANDMAN (N.Y. Bar No. 5423603)
4    Trial Attorneys
     U.S. Department of Justice, Tax Division
5    Western Criminal Enforcement Section
     601 D Street NW, Room 7334
6    Washington, DC 20004
     christopher.magnani@usdoj.gov
7    michael.c.landman@usdoj.gov

8    Representing the United States of America

9
                       UNITED STATES DISTRICT COURT
10                          DISTRICT OF NEVADA
                                            -oOo-
11

12   United States of America,
                                                 Case No. 2:18-CR-00112-JCM-VCF
13                Plaintiff,
                                                 SECOND EVIDENTIARY
14                v.                             STIPULATION FOR TRIAL

15   William Waller,

16                Defendant.

17

18         Defendant William Waller and the United States of America, by and through

19   undersigned counsel, hereby stipulate for purposes of trial as follows:

20         The parties agree that the following documents meet the foundational

21   requirements described below, obviating the need for either party to call a custodian

22   of documents. The parties reserve the right to object to the admissibility of any of

23

24

25
           Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 2 of 7



1    the documents on other grounds, as well as the right to call witnesses to explain,

2    analyze, and otherwise present any of the documents identified in this filing.

3                             Business and Public Records

4          In accordance with Federal Rule of Evidence 901(a), each of the documents

5    identified below is what it purports to be, as listed in the “Description” column. In

6    addition, the documents are either business records, or “records of a regularly

7    conducted activity” as defined in FRE 803(6), or public records, as defined in FRE

8    803(8). Any objection to the admissibility of these documents will not be premised on

9    foundational grounds of authenticity or hearsay.

10                Exhibit No.                    Description
                      6                  T. Bonifatto 2012 Tax Return
11                    7               3-21-06 Notice of Federal Tax Lien
                                    Century21 Advantage Gold Quickbook
12                     44                           Records
                                     First American Title Co. Commission
13
                       45                         Statement
                       46            First American Title Escrow Balance
14
                       47                First American Title HUD-1
15                                Greater Las Vegas Association of Realtors
                       60                      Records of Sales
16                                Greater Las Vegas Association of Realtors
                       61                         T Bonifatto
17                                Greater Las Vegas Association of Realtors
                       62                       Records Waller
18                     63                 Waller Real Estate License
                       64                  GLVAR Buyer Side Data
19                     65                   GLVAR List Side Data
                      158            12-23-14 Notice of Federal Tax Lien
20
                      166                11-17-14 Release of Tax Lien
                      167                11-24-14 Release of Tax Lien
21
                      168            11-24-14 Notice of Federal Tax Lien
22                    169         11-25-14 Letter from IRS to Waller re 2003
                                    11-25-14 Letter from IRS to Waller re
23                    170                         2004-2009
                                            2
24

25
     Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 3 of 7



1                        11-25-14 Letter from IRS to Waller re 2003
               171                          appeal
2                           11-25-14 Letter from IRS to Waller re
               172                     2004-2009 appeal
3                         1-7-15 Letter from IRS to Waller re CDP
               173                          Hearing
4              174            1-15-15 Notice of Federal Tax Lien
                          1-28-15 Letter from IRS to Waller re CDP
5              177                          Hearing
                          2-12-15 Letter from IRS to Waller re CDP
6              178                          Hearing
               190         Publication 594 - IRS Collection Process
7
                           7-9-13 Notice of Examination Report re
               191                       2004 to 2009
8
                            Southwest Gas Records re 1104 Sable
               301                        (summary)
9
                          Clark County Property Records (multiple
               303                        properties)
10
                             OneNevada Credit Union Records of
               313               statement and activity (Lexus)
11
               314         1-05-06 Waller Lexus Lease Application
12             315       1-5-06 - Waller Lexus Security Agreement
               316           2009 Waller Lexus Lease Application
13             317       6-30-09 Waller Lexus Security Agreement
                             6-20-15 Bonifatto Mercedes Record of
14             318                      Lease Payments
                               6-20-15 Bonifatto Mercedes Lease
15             319                        Agreement
                               6-20-15 Bonifatto Mercedes Lease
16             320                        Application
                            4-21-07 - Bonifatto Mercedes Record of
17             321                      Lease Payments
                              3-13-09 - Bonifatto Mercedes Lease
18             322                        Application
                              3-13-09 - Bonifatto Mercedes Lease
19             323                        Agreement
                            3-13-09 - Bonifatto Mercedes Record of
20             324                      Lease Payments
               325       6-20-12 Bonifatto BMW Lease Application
21
                               6-20-12 Bonifatto BMW Security
               326                        Agreement
22
                           6-20-12 Bonifatto BMW additional loan
               327                        documents
23
                                  3
24

25
           Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 4 of 7



1                      328                    Wrich Pools Invoices
                       329                         DirectTV
2                      350                 01-cv-1190 D. Nev. Docket
                                    8-7-02 Order Dismissing Compl. (01-cv-
3                     353                            1190)
                      354                  08-cv-1556 D. Nev. Docket
4
                      357                   12cv1910 D. Nev. Docket
5                     360             13-mc-68 D. Ariz Docket (Bonifatto)
                      363                  13-cv-4084 D.S.D. Docket
6                     366           13-mc-124 W.D.N.C. Docket (Bonifatto)
                      369                  13cv5705_CD Cal Docket
7                     372                   13cv5197_EDPA Docket
                      375             13cv5196 EDPA Docket (Bonifatto)
8
                      408                      Bank of America_1
9                     409                      Bank of America_2
                      435                   Wells Fargo Records_14
10                    439                      Bank of America_6
                      443          Wells Fargo 0530 Statement for BH LLC
11                    454                   Check from C21 6-19-07
                      459                   Wells Fargo Records_16
12                    461a         11-21-12 Check from First American Title
13
                          Other Documents That Are Authentic
14
           In accordance with Federal Rule of Evidence 901(a), each of the documents
15
     identified below is what it purports to be, as listed in the “Description” column. Any
16
     objection to the admissibility of these documents will not be premised on
17
     foundational grounds of authenticity.
18
                   Exhibit No.                    Description
19
                      155                 4-19-06 CDP Request re 2003
20                    156                 8-22-07 CDP Request re 2003
                      159           1-27-15 Letter from Waller to SO Freitag
21                    161           1-05-15 Letter from Waller to AO Freitag
                      162            10-10-08 Letter from Waller to RO Soto
22                    163            9-25-14 Emaiil from Waller to RO Wray
                      164               8-2-13 CDP Request re 1999-2002
23
                                             4
24

25
     Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 5 of 7



1               175           3-21-16 Letter from Waller to USAO
                176            1-23-15 CDP Request re 1999-2000
2                             12-7-16 Letter from Waller IV to SA
                180                          Watkins
3               189          3-3-16 Letter from Waller to SA Peng
                351                10-12-01 Complaint re CDP
4
                             4-25-02 Objection to Gov. Mot. Summ.
                352                            Judg.
5
                355        11-12-08 Petition to Quash (08-cv-1556)
6                          1-14-09 Order denying Petition to Quash
                356                        (08-cv-1556)
7               358        11-07-12 Petition to Quash (12-cv-1910)
                            5-1-13 Order denying Petition to Quash
8               359                        (12-cv-1910)
                           8-2-13 Petition to Quash (Bonifatto) (13-
9               361                           mc-68)
                               11-15-13 Order denying Petition to
10              362                     Quash (13-mc-68)
                364          8-2-13 Petition to Quash (13-cv-4084)
11                         11-5-13 Order denying Petition to Quash
                365                        (13-cv-4084)
12                            8-5-13 Petition to Quash (13-mc-124)
                367                         (Bonifatto)
13                             10-30-13 Order denying Petition to
                368              Quash (13-mc-124) (Bonifatto)
14              370          8-7-13 Petition to Quash (13-cv-5705)
                              1-22-14 Order Dismissing Petition to
15              371                    Quash (13-cv-5705)
                373           8-6-13 Petition to Quash (13cv5197)
16
                               11-06-13 Order denying Petition to
                374                     Quash (13cv5197)
17
                              8-6-13 Petition to Quash (Bonifatto)
                376                         (13cv5196)
18
                           1-28-14 Order denying Petition to Quash
                377                   (Bonifatto) (13cv5196)
19

20

21

22

23
                                  5
24

25
          Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 6 of 7



1    DATED this 10th day of March, 2019.

2
                                           Respectfully,
3
                                           NICHOLAS A. TRUTANICH
4                                          United States Attorney

5                                                 / s / Christopher Magnani
                                           ______________________________
6                                          CHRISTOPHER MAGNANI
                                           MICHAEL LANDMAN
7                                          Trial Attorneys
                                           U.S. Department of Justice, Tax Division
8
                                           Attorneys for the United States of America
9

10                                         Lowell Becraft (AL Bar No. 5005F66L)
                                           403-C Andrew Jackson Way
11                                         Huntsville, AL 35801
                                           256-533-2535
12                                         becraft@hiwaay.net

13                                               / s / Lowell Becraft
                                           ______________________________
14                                         LOWELL BECRAFT

15                                         Attorney for William Waller

16

17

18

19

20

21

22

23
                                           6
24

25
           Case 2:18-cr-00112-JCM-VCF Document 87 Filed 03/10/19 Page 7 of 7



1                                  ACTION BY THE COURT

2          This case is set for jury trial on the stacked calendar on March 11, 2019.

3    Calendar call was held on March 6.

4          This pretrial order has been approved by the parties to this action as

5    evidenced by their signatures or the signatures of their attorneys hereon, and the

6    order is hereby entered and will govern the trial of this case. This order may not be

7    amended except by court order and based upon the parties’ agreement or to

8    prevent manifest injustice.

9
             March 11, 2019
10   DATED: ____________________.

11   ____________________________________
     James C. Mahan
12   UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23
                                            7
24

25
